Citation Nr: 1411320	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-01 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for right elbow bursitis and degenerative arthritis, currently rated 10 percent disabling. 

2.  Entitlement to a compensable rating for residuals of a left middle finger injury.

3.  Entitlement to a compensable rating for hemorrhoids. 

4.  Entitlement to a temporary total rating based on surgery and convalescence.

5.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from October 1978 to December 1998.  

This appeal arises to the Board of Veterans' Appeals (Board) from July and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a July 2010 rating decision, the RO denied an increased rating for right elbow bursitis with arthritis and also denied service connection for gastritis.  In pertinent part of a September 2010 RO rating decision, the RO denied a compensable rating for residuals of a left middle finger injury, denied a compensable rating for hemorrhoids, denied a temporary total rating for the right elbow surgery and convalescence, and denied entitlement to a total disability rating based on individual unemployability (hereinafter: TDIU).  

In September 2010, the Veteran submitted a notice of disagreement (hereinafter: NOD) with the denial of a higher rating for the left middle finger, a higher rating for hemorrhoids, and the denial of a temporary total rating for the right elbow.  The NOD does not address service connection for gastritis, a higher rating for the right elbow, or entitlement to TDIU.

The RO issued a statement of the case (hereinafter: SOC) in December 2010 addressing the evaluation of the left middle finger, the evaluation of hemorrhoids, and entitlement to a temporary total rating for right elbow surgery.  The Veteran perfected his appeal of those issues on a VA Form 9, Appeal to the Board of Veterans' Appeals, received in January 2011.  The Form 9 also appears to contain a timely NOD to the denial of an increased rating for the right elbow, as the Veteran expressed dissatisfaction with the right elbow rating and reported that he wanted a new right elbow examination because the prior examination was performed immediately after he had received a cortisone injection, which blocked any pain for a while.  The Board must therefore assume jurisdiction over the claim for an increased rating for the right elbow by virtue of a timely NOD.  The RO has not issued a statement of the case (hereinafter: SOC) that addresses the schedular rating for the right elbow.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits, or the NOD is withdrawn by an appellant or his representative, the RO must prepare an SOC.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In November 2013, the Veteran asserted that he could not work because of his service-connected right elbow.  Because he has appealed for a higher schedular right-elbow rating, this assertion of TDIU becomes part of the appeal for a higher right-elbow rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  Therefore, the Board has added a TDIU claim to page 1.  Further development is needed to properly adjudicate the TDIU claim.  

The record before the Board consists of paper claims files and electronic files. 

Since an SOC was issued in December 2010, new evidence was received along with a waiver of the Veteran's right to initial RO consideration.  Thus, a remand will not be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Entitlement to TDIU, entitlement to a temporary total rating, entitlement to an increased schedular rating for the right elbow, and entitlement to a higher rating for the left middle finger are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The hemorrhoid disability has been manifested throughout the appeal period by mild to moderate internal or external hemorrhoids. 

2.  Large or thrombotic hemorrhoids, irreducible, or with excessive redundant tissue evidencing frequent recurrences are not shown or alleged; neither shown or alleged is persistent bleeding with anemia or fissures. 


CONCLUSION OF LAW

For the entire appeal period, the criteria for a compensable schedular rating for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify the claimant was satisfied by letters sent to the claimant in March, May, and October 2010.  The letters adequately address disability ratings and the assignment of effective dates.  

VA's duty to assist the Veteran in the development of the claim for an increased rating for hemorrhoids has also been met.  Service treatment records and all pertinent VA records have been obtained and associated with the file.  In January 2012, the Veteran testified before the undersigned Veterans Law Judge that his private doctor treated his hemorrhoids.  VA has obtained clinical records from the private doctor.  These do not mention hemorrhoids.  

VA examinations were conducted at various times.  See 38 C.F.R. § 3.159(c) (4).  When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2010 orthopedic compensation examination report does not mention that a claims file review was conducted.  A June 2010 compensation examination report specifically states that the claims file was unavailable for review.  

Case law stresses that the duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of the prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The June 2010 examination report reflects that the claims file was not available for review.  Omission to review the claims file prior to a compensation examination warrants a remand; however, in this case, all pertinent symptoms were mentioned and a claims file review would have added no significant information, as no change in the severity of the hemorrhoid disability has been alleged.  Accordingly, VA's duty to assist with respect to obtaining an adequate VA examination has been met.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4) (i).  

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United States Court of Appeals for Veterans Claims (Court) distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  The Court has also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Compensable Rating for Hemorrhoids

Hemorrhoids have been rated noncompensably under Diagnostic Code 7336 throughout the appeal period.  Under Diagnostic Code 7336, mild or moderate internal or external hemorrhoids warrant a noncompensable rating.  Where external or internal hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue evidencing frequent recurrences, a 10 percent rating is warranted.  Where external or internal hemorrhoids persistently bleed and cause anemia, or where there are fissures, a 20 percent rating, the maximum offered under Diagnostic Code 7336, is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).  

The Veteran's STRs show treatment for hemorrhoids.  A January 1999 VA general medical compensation examination report notes a history of relatively mild hemorrhoids.  In March 1999, the RO granted service connection for hemorrhoids and assigned a noncompensable rating under Diagnostic Code 7336.  

The Veteran has not specifically asserted that this disability has increased in severity; however, he did submit a claim for TDIU in May 2010.  Because of his TDIU claim, the RO examined all service-connected disabilities.  Hemorrhoids were examined in June 2010.  No hemorrhoid or bleeding was visible during the examination, although the Veteran complained of bleeding with flare-ups every two to three months.  He also complained of burning and itching.  The examiner saw no hemorrhoid or bleeding and offered no diagnosis.

In January 2012, the Veteran testified before the undersigned Veterans Law Judge that his private doctor treated his hemorrhoids.  He testified that he used Preparation H(r) for flare-ups and that he followed a diet regiment to avoid flare-ups.  He testified that during flare-ups he noticed bright red blood in his underwear, that sitting is uncomfortable, and that he must sit on a pillow.  He testified that he refused surgical excision of hemorrhoids because they just grow back. 

From these facts, it is clear that the hemorrhoid disability has not significantly changed since a 1999 VA compensation examination, nor has the Veteran so alleged.  His hemorrhoids have been manifested throughout the appeal period by mild to moderate internal or external hemorrhoids. While blood spotting is conceded, hemorrhoids that are large or thrombotic, irreducible, or with excessive redundant tissue evidencing frequent recurrences are not shown or alleged.  Neither shown nor alleged is persistent bleeding with anemia or fissures.  Comparing the manifestations to the rating criteria, it is clear that the criteria of a 10 percent rating under Diagnostic Code 7336 are not more nearly approximated.

After consideration of all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 54.  A compensable rating for hemorrhoids must therefore be denied.  

Extra-schedular Consideration

38 C.F.R. § 3.321(b) provides that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Moreover, while extra-schedular ratings may be assigned individually for each disability (where warranted), such a rating might also be assigned for all service-connected disabilities when considered together.  This approach is suggested by the regulation, as it requires the rater to consider the "disability picture."  Consideration of the "disability picture" suggests that all service-connected disabilities must be considered individually and collectively.

The evidence does not suggest that the noncompensable hemorrhoid rating could be inadequate due to exceptional or unusual circumstances.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir.2009).  However, because entitlement to TDIU on both a schedular and an extra-schedular basis, entitlement to a temporary total rating, and entitlement to increased ratings for the right elbow and left hand and fingers  must be remanded for development, the Board's adjudication of an implied extra-schedular rating claim at this time would be premature.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); also see Harris v. Derwinski, 1 Vet.App. 180 (1991).  Entitlement to an extra-schedular rating will be further addressed in the REMAND portion of the decision below. 


ORDER

For the entire appeal period, a compensable schedular rating for hemorrhoids is denied. 










	
REMAND

The Veteran has appealed for a higher left middle finger disability rating, a higher right elbow rating, a temporary total rating, and for TDIU.  

Left Middle Finger Rating

The Veteran did not request an increased rating for the left middle finger at any time; however, he did submit a claim for TDIU in May 2010.  In response, VA examined the left hand in June 2010; however, the examiner focused on the left ring (fourth) finger, rather than on the service-connected middle finger.  

The June 2010 VA compensation examination report reflects that the Veteran complained of old in-service injuries that caused enlarged knuckles at the left long finger and the left ring finger.  He stated that these areas had enlarged knuckles [metacarpal-phalangeal joints] and enlarged proximal interphalangeal joints.  The examiner noted that the left middle and left ring fingers had enlarged proximal interphalangeal joints.  Cold weather and squeezing caused pain and aching in these joints.  Extensions of the proximal interphalangeal joints were to zero degrees and flexions were to 90 degrees.  The fingers moved to the transverse crease and had full finger-thumb opposition.  The examiner failed to offer a diagnosis for the service-connected middle finger, but did offer an impression for the ring finger.  The impression was traumatic arthritis of the left ring finger proximal and interphalangeal joint.  The examiner noted that X-rays showed findings that might represent prior trauma to the left ring finger.  

In January 2012, the Veteran testified before the undersigned Veterans Law Judge that there is no motion in the left middle metacarpal-phalangeal joint.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C. § 5103 (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical and lay evidence discussed raises the issue of service connection for the left fourth (ring) finger and raises the question of whether the left middle finger should be re-examined.  These issues must be resolved prior to rating the left middle finger because Diagnostic Code 5219 potentially offers a 20 percent schedular rating for unfavorable ankylosis of certain pairs of fingers on one hand, including the long and ring fingers of one hand.  

Increased Schedular Rating for the Right Elbow Disability 

As noted in the Introduction, a VA Form 9, Appeal to the Board of Veterans' Appeals, contains a timely NOD to the right elbow rating decision.  The RO issued a statement of the case (hereinafter: SOC) in December 2010 that addresses the left middle finger rating, the hemorrhoid rating, and entitlement to a temporary total rating [due to right elbow surgery].  It does not address the schedular rating for the right elbow.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits, or the NOD is withdrawn by an appellant or his representative, the RO must prepare an SOC.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Temporary Total Rating and/or TDIU

The Veteran seeks a temporary total rating and/or TDIU for right elbow outpatient surgery performed on June 15, 2010.  

A temporary total convalescent rating will be assigned following hospital discharge or outpatient release, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release if the treatment of a service-connected disability resulted in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or, (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a) (2013).

TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2013).  

The RO has denied both the temporary total rating claim and the TDIU claim because the right epicondyle surgery was for ulnar neuropathy and was unrelated to the service-connected right elbow bursitis and arthritis.  The Veteran has argued that right ulnar neuropathy should be service-connected because it began during active service.  In an April 2011 informal hearing presentation, the Veteran's representative pointed out that the STRs clearly reflect a November 1991 diagnosis of possible ulnar nerve entrapment.  The STRs do reflect this fact and also reflect continuing symptoms suggestive of right upper extremity neuropathy since then.  Thus, the service connection claim is plausible.  

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should obtain up-to-date VA and private treatment reports and associate them with the claims file or electronic file, as appropriate.

2.  After the above development has been completed, the AMC should make arrangements for an appropriate examination to determine the nature and severity of any left middle finger disability, the nature and etiology of any left ring finger disability, and the nature and etiology of any other left-hand disability.  The claims file, the electronic record, and a copy of this remand must be made available to the examiner for review.  The examiner should review the claims file and electronic records, elicit a history of relevant symptoms from the Veteran, and then answer the following:

I.  Is it at least as likely as not (50 percent or greater possibility) that any left ring finger disability, if shown, is related to active military service?  

II.  Is it at least as likely as not that any left hand disability, if shown, is related to active military service?  

III.  The physician is asked to address the range of motion of the service-connected left middle finger, including the pain-free range of motion, whether ankylosis at a favorable or unfavorable angle of the left middle finger is shown, whether the joints of the left middle finger are unstable, and whether there is weakness, fatigue, or incoordination concerning the left middle finger.  

IV.  The physician should offer a rationale for any conclusion in a legible report.  

3.  The AMC should make arrangements for an appropriate examination to determine the nature and etiology of any right upper extremity neuropathy and the severity of the service-connected right elbow disability.  The claims file, the electronic record, and a copy of this remand must be made available to the examiner for review.  The examiner should review the pertinent medical history, especially a November 1991 STR that clearly contains an assessment of ulnar nerve entrapment, and an October 1997 STR that mentions tingling and loss of strength in the right arm, elicit a history of relevant symptoms from the Veteran, and then answer the following:

Is it at least as likely as not (50 percent or greater possibility) that any right upper extremity neuropathy, if shown, is related to active military service?  

The physician should offer a rationale for any conclusion in a legible report.  

4.  The AMC should undertake any additional development suggested by the examiner's findings and opinions. 

5.  The AMC should issue an SOC addressing an increased rating for the service-connected right elbow disability.  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

6.  Because a grant of TDIU for the appeal period would render moot the claim for a temporary total rating for the right elbow, the AMC should develop the TDIU claim as necessary, including ascertaining whether Social Security Administration records should be obtained, and whether VA should offer an examination to determine whether service-connected disabilities would preclude securing and following substantially gainful employment, or whether service-connected disabilities, either individually or collectively, would markedly interfere with employment.  Following development and re-adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  

7.  Following the above, if TDIU is not granted, the AMC should re-adjudicate the temporary total rating claim, based on all developments since the prior denial of that claim in September 2010.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claims.  38 C.F.R. § 3.655(b) (2013).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


